DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the claim recited a product which depends on a method claim. According to MPEP 2173.05(p) “a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011)”.
Claims 10-14 inherit the indefiniteness of claim 9 and subsequently rejected.
The term “effective radiated power” in claim 14 is a relative term which renders the claim indefinite. The term “effective radiated power” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what would be considered as “effective”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. It is not clear which claim that Claim 7 depends on. For the purpose of examination, Examiner interprets as claim 7 depends on claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiroshi et al, JP Pub. No. 2005136542A (hereinafter Hiroshi).
Regarding claim 1, Hiroshi discloses a method of manufacturing an antenna array, comprising: providing several antennas (Fig. 2a: a plurality of antenna elements 2);
determining at least one set of quasi-random positions for the antennas based on a predefined algorithm for limiting aliasing effects (Page 7, para 8: the algorithm for determining the positions of antenna elements based on non-uniform arrangement is called RA1. It is implied that the limiting aliasing effects is achieved by randomizing the antenna positions as taught in page 2, section IV, para 2, line 15-18, NPL “Near-field Aperture Synthesis Millimeter Wave Imaging for Security Screening of Personnel”. This is applied as a teaching reference), wherein the positions are arranged on a manifold having at least one dimension in an irregular manner (Fig. 2a: the positions are arranged in an XY plane in an irregular manner); and
arranging the antennas according to the at least one set of quasi-random positions obtained from the predefined algorithm for limiting aliasing effects (Page 7, para 8: the algorithm for determining the positions of antenna elements based on non-uniform arrangement is called RA1).
Regarding claim 3, Hiroshi further discloses the manifold is established as a line having a predetermined length or as a portion of a plane having a predefined area (Fig. 2a: the manifold is the area on XY plane).
Regarding claim 7, as best understood, Hiroshi further discloses the antennas are arranged such that the antennas have a common main transmission direction and/or a common main reception direction (Page 7, the Advantageous effect, line 4-6: the energy of the antenna array concentrated on the main beam as a transmission purpose).
	Regarding claim 8, as best understood, Hiroshi further discloses a total number of the antennas is predetermined (Page 7, para 2, line 4-5: N is the number of antenna elements).
Regarding claim 9, as best understood Hiroshi further discloses an antenna array with several antennas, wherein the antenna array is manufactured via a method of Claim 1 (Fig. 2a: an antenna array 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi as applied to claim 1 above, and further in view of JinPing et al, NPL “A novel spaceborne SAR wide-swath imaging approach based on Poisson disk-like nonuniform sampling and compressive sensing” (hereinafter JinPing).
Regarding claim 2, Hiroshi does not disclose the predefined algorithm is established as a blue noise sampling algorithm, a Poisson disc sampling algorithm and/or as a low discrepancy sampling algorithm.
JinPing discloses the predefined algorithm is established as a blue noise sampling algorithm, a Poisson disc sampling algorithm and/or as a low discrepancy sampling algorithm (page 1, Abstract: Poisson disk sampling to create non-uniform random sampling pattern).
	It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the Poisson disk sampling algorithm as taught in JinPing to the antenna manufacturing method as taught in Hiroshi for the purpose of generating non-uniform random sampling pattern (JinPing, Abstract).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi as applied to claim 9 above, and further in view of DaSilva et al, US Pub. No. 2019/0356397 (hereinafter DaSilva).
Regarding claim 10, as best understood, Hiroshi discloses an antenna array (Fig. 2a: an antenna array 1).
Hiroshi does not disclose a test system, comprising: a device under test; and an analysis circuit, wherein the device under test is configured to transmit electromagnetic waves; wherein the antenna array is arranged in a near-field area of the device under test, wherein the antenna array is configured to take a set of sample measurements of the electromagnetic waves transmitted by the device under test via the individual antennas of the antenna array; and wherein the analysis circuit is configured to determine at least one far-field quantity of the electromagnetic waves generated by the device under test based on the set of sample measurements.
DaSilva discloses a test system, comprising:
a device under test (Fig. 24: Device under test 2402a and 2402b);
an antenna array (Fig. 24: antenna array 2412); and
an analysis circuit (Fig. 24: test instrument 2420a and 2420b),
wherein the device under test is configured to transmit electromagnetic waves (Fig. 22, 24, para [0109], line 3-4: wireless signal 2208 transmitted by the device under test);
wherein the antenna array is arranged in a near-field area of the device under test (Fig. 23: the antenna array 2306 is arranged in a near-field area of the device under test 2302), wherein the antenna array is configured to take a set of sample measurements of the electromagnetic waves transmitted by the device under test via the individual antennas of the antenna array (Fig. 24: the test instrument 2420a and 2420b take measurements of the signal transmitted by the device under test 2402a via individual antenna elements); and
wherein the analysis circuit is configured to determine at least one far-field quantity of the electromagnetic waves generated by the device under test based on the set of sample measurements (Para [0073], line 12-14: the far field pattern may be computed based on the near field measurements).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to use the test system as taught in DaSilva with the antenna array as taught in Hiroshi for the purpose of achieving a fast and low cost testing system (DaSilva, para [0004]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi and DaSilva as applied to claim 10 above, and further in view of Fakharian et al, NPL “Monte Carlo simulation for stochastic calculus of far-field radiation from open-ended waveguide arrays” (hereinafter Fakharian).
Regarding claim 11, as best understood, Hiroshi and DaSilva do not disclose the analysis circuit is configured to determine the at least one far-field quantity based on a quasi-Monte Carlo method.
Fakharian discloses the analysis circuit is configured to determine the at least one far-field quantity based on a quasi-Monte Carlo method (Page 1, Summary: Monte Carlo simulation is used to calculate far-field radiation).
	It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the Monte Carlo method as taught in Fakharian to the analysis circuit as taught in Hiroshi and DaSilva for the purpose of improve the accuracy and effectiveness of the analysis (Fakharian, page 1, Summary).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi, DaSilva and Fakharian as applied to claim 11 above, and further in view of Alavi, NPL “Near-Field to Far-Field Transformation and Fault Detection Using Adaptive Sampling and Machine Learning in Source Reconstruction Method”.
Regarding claim 12, as best understood, Hiroshi and DaSilva do not disclose the analysis circuit is configured to determine the at least one far-field quantity based on a quasi-Monte Carlo method that is applied to a plane wave spectrum of the device under test in the near-field area of the device under test.
Fakharian discloses the analysis circuit is configured to determine the at least one far-field quantity based on a quasi-Monte Carlo method (Page 1, Summary: Monte Carlo simulation is used to calculate far-field radiation).
	It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the Monte Carlo method as taught in Fakharian to the analysis circuit as taught in Hiroshi and DaSilva for the purpose of improve the accuracy and effectiveness of the analysis (Fakharian, page 1, Summary).
Hiroshi, DaSilva and Fakharian do not disclose the method is applied to a plane wave spectrum of the device under test in the near-field area of the device under test.
Alavi discloses the method is applied to a plane wave spectrum of the device under test in the near-field area of the device under test (page 20, Introduction, para 2: the plane wave spectrum is used to transform the near-field data into the far-field data).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the plane wave spectrum as taught in Alavi to the analysis circuit as taught in Hiroshi, DaSilva and Fakharian for the purpose of improving the accuracy and speed of the analysis (Alavi, page 20, Introduction, para 2).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi, DaSilva and Fakharian as applied to claim 11 above, and further in view of Rezaei et al, NPL “Analysis of Far-Field Radiation from Apertures Using Monte Carlo Integration Technique” (hereinafter Rezaei).
Regarding claim 13, as best understood, Hiroshi, DaSilva and Fakharian  do not disclose the analysis circuit is configured to determine the at least one far-field quantity based on a quasi-Monte Carlo integration method that is applied to an integral of an electric field strength of the electromagnetic waves over an area of the antenna array.
	Rezaei discloses the analysis circuit is configured to determine the at least one far-field quantity based on a quasi-Monte Carlo integration method that is applied to an integral of an electric field strength of the electromagnetic waves over an area of the antenna array (Abstract: Monte Carlo integration is used to compute the far-field radiation pattern and the method uses the electric field integral formulation, see page 2, left column, para 1).
	It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the Monte Carlo integration as taught in Rezaei to the analysis circuit as taught in Hiroshi, DaSilva and Fakharian for the purpose of improving the accuracy and effectiveness of the analysis process (Rezaei, Abstract).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi and DaSilva as applied to claim 10 above, and further in view of Poljak et al, NPL “Human Interaction with Electromagnetic Fields”, chapter 2 “Theoretical Background: an Outline of Computational Electromagnetics (CEM)” (hereinafter Poljak).
Regarding claim 14, as best understood, Hiroshi and DaSilva do not disclose the at least one far-field quantity comprises an effective radiated power.
Poljak discloses the at least one far-field quantity comprises an effective radiated power (page 5, Section 2.1.9.2: radiation intensity is a far field parameter defined as the power radiated from an antenna per unit solid angle).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the radiated power as taught in Poljak to far field quantity as taught in Hiroshi and DaSilva for the purpose of measuring and testing the antenna’s performance and predicting its behavior in real life.

Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding dependent claim 4, patentability exists, at least in part, with the claimed features of “several sets of quasi-random positions are determined based on the predefined algorithm for limiting aliasing effects, and wherein one of the several sets of quasi-random positions is selected based on at least one predefined criterion”.
However, the prior art of record, when taken alone or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.
Claims 5-6 depend directly therefrom and are included in the allowable subject matter.

Citation of Pertinent Art
Yanagihara et al, EP2315312A – sparsely populated antenna elements
Capozzoli et al, US 9742073B2 – manufacturing an aperiodic array
Corbett et al, EP 3306327A1 – Test system with antenna array

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH N HO whose telephone number is (571)272-4657. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571)272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        



/ANH N HO/               Examiner, Art Unit 2845